Citation Nr: 0533512	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-31 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
multiple joint pain due to an undiagnosed illness.

2.  Entitlement to a rating in excess of 30 percent for tinea 
pedis, with onychomycosis of the feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had service from February 1983 to May 1994.  He 
had service in Southwest Asia during the Persian Gulf War 
(PGW).

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for tinea pedis 
of both feet and assigned a 10 percent evaluation for that 
disorder effective from June 1, 1994. 

The claim for a higher initial evaluation for multiple joint 
pain due to an undiagnosed illness arises from a June 1996 
Nashville, Tennessee RO decision granting service connection 
for that disorder and assigning a 20 percent rating effective 
from June 1, 1994.

In an August 1997 rating decision by the Houston, Texas RO 
the grant of service connection for tinea pedis was expanded 
to include onychomycosis (unguium).  In addition the RO found 
clear and unmistakable error (CUE) in the assignment of an 
effective date of June 1, 1994, for service connection for 
multiple joint pain due to an undiagnosed illness.  The 
effective date of the legislation allowing compensation for 
disability due to an undiagnosed illness was November 2, 
1994, and as such the effective date could be no earlier than 
this date.

In March 2004 the Board remanded this case to the RO for 
additional development.  This included, in part, additional 
VA examinations as the examiners in November 2002 noted that 
the claims folder was not available for review prior to the 
examination. Additionally, since the February 1995 rating 
decision granting service connection and assigning a 10 
percent disability rating for tinea pedis, new rating 
criteria have been issued regarding the evaluations to be 
assigned to skin disorders. Hence, both old and new criteria 
must be considered, each for the time interval of their 
applicability within the appeal period.  The current criteria 
are applied from the effective date of their enactment, and 
the old criteria are applied for periods prior to that 
effective date.


FINDINGS OF FACT

1.  The veteran's multiple joint pains due to an undiagnosed 
illness are manifested primarily by pain and stiffness in the 
hands, but also by widespread musculoskeletal pain and tender 
points, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time; symptoms 
are episodic but not constant, and are not refractory to 
therapy.  

2.  Tinea pedis, with onychomycosis of the feet is manifested 
by scaling on the heels, with no skin breakdown, or oozing, 
and hyperpigmentation and disfiguration of the nails which 
included the big toenails of both feet.  The combined area 
exposed for both feet was 5%, and less than 1% of the total 
skin surface.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for multiple joint pains due to an undiagnosed illness have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 8850-
5025 (2002).

2.  The criteria for a rating in excess of 30 percent for 
tinea pedis, with onychomycosis of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(as in effect prior to August 30, 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7806, 7813 (as in effect 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in letters dated 
March 2003, August 2003, and April 2004, and by September 
2003 and April 2005 supplemental statements of the case 
(SSOC) fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The veteran asserts that he is entitled to increased ratings 
for his service-connected multiple joint pain due to an 
undiagnosed illness and tinea pedis, with onychomycosis of 
the feet.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Since the rating with respect to multiple joint pains due to 
undiagnosed illness is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings. Id. at 125.

A.  Multiple joint pain due to an undiagnosed illness.

Background.   In April 1995 the veteran filed a claim for 
chronic joint pains in all areas of his body due to an 
undiagnosed illness secondary to PGW service.  This included 
constant fatigue, skin rash on the fingers, cheek, and neck, 
"cracking of bones/joints on fingers, elbows, hip, ankle, 
knees, shoulders, and loss of strength in the hands.  

In a September 1995 VA examination, the examiner noted that 
the veteran was very apprehensive and had a long list of 
complaints including multiple joint tenderness, stiffness, 
and crepitation that started in his fingers and moved to his 
elbows, shoulders, knees, etc.  This began after his PGW 
service and has stayed with him.  He was told that he had 
some type of cartilage change and that he needed to exercise.  
He was not taking medications.  He felt fatigue all the time.  
The pain was constant in the joints worse in the mornings but 
alleviated somewhat during the day when he was active.  The 
veteran's range of motion and x-rays of the shoulders, chest, 
knees, ankles, elbows, hips, and hands were all normal.  The 
veteran noted that he did not have difficulty moving.  It was 
the pain he had which he complained of.  The examiner noted 
arthralgia, fatigue, shortness of breath, and a cough which 
were all very subjective findings or symptoms but no 
abnormalities were noted on physical examination.  The 
examiner noted the examination was normal, and diagnosed 
painful joints without loss of motion.  

A mental disorders examination was requested to evaluate the 
veteran due to his numerous physical complaints without any 
positive laboratory or examination results.  The examiner was 
asked to determine if there was some emotional imbalance 
behind the veteran's complaints.  The examiner noted that the 
examination was entirely normal.  The veteran's alleged 
physical complaints did not go beyond the average human 
concern.

By rating action in June 1996 service connection was granted 
for multiple joint pain due to an undiagnosed illness.  A 20 
percent rating was assigned as of June 1, 1994, the day after 
service separation.  By rating action in August 1997, the RO 
amended the effective date of service connection from June 1, 
1994, to November 2, 1994.  This was the effective date of 
the law allowing the grant of service connection for an 
undiagnosed illness.  

In a February 1999 VA examination, a joints examiner noted 
complaints of pain in the shoulders, neck, hands, elbows, 
hips, and ankles.  The veteran noted that his hands were 
painful most of the time while the other joints were painful 
once in a while.  The examiner noted good motion of the 
fingers.  The veteran could make a fist and had no trouble 
manipulating his fingers showing no indication of pain.  He 
had full range of motion (ROM) and did not indicate any pain 
on motion of the shoulders, elbows, hips, neck, or ankles.  
X-rays of the shoulders, chest, knees, ankles, elbows, hips, 
and hands were all normal.  The examiner diagnosed complaints 
of multiple joint pain with full ROM in all of the checked 
joints with no indication of pain on manipulation; and Gulf 
War syndrome, etiology unknown, with no pain demonstrated by 
examination. 

In a November 2002 VA examination, the examiner noted 
complaints of pain in all joints but primarily in the hands.  
The veteran's hands were stiff and painful and he had 
decreased grip in his right hand.  He complained of 
difficulty with both hips but they were also stable.  ROM of 
the shoulders was normal with minimal tenderness of the right 
shoulder noted.  The veteran had stiffness in his elbows and 
shoulders.  However symptoms were minimal and stable and ROM 
of the elbows was normal.  The veteran's knees were sensitive 
to pressure when he got down on them but otherwise no 
symptoms.  ROM of the knees was to 130 degrees with some 
tenderness, slight crepitus, but no fluid or laxity.  His 
ankles are sore and stiff to a minimal degree and stable.  
ROM of the ankles was dorsiflexion, plantar flexion, and 
inversion to 30 degrees, eversion to 20 degrees right and 30 
left with slight tenderness.  Right hand ROM and grip was 
normal with some tenderness of the right 3rd, 4th, and 5th 
proximal interphalangeal (PIP) joints.  

The impression was: chronic strain of both shoulders, elbows, 
hips, knees, and ankles, with normal examination and no 
disability; and chronic sprain of the right 3rd, 4th, and 5th 
PIP joint with minimal disability and slight progression.   
The examiner noted that the cause of these myriad peripheral 
arthritic complaints was currently indeterminate.  

It was further noted that since August 1994 the veteran had 
been repeatedly examined including numerous consultations and 
tests in an attempt to explain his symptoms.  The examiner 
noted that he was asked to assess the veteran for his PGW 
problems.  The veteran reported joint pain, but when 
questioned the pain appeared to be all in the hands in the 
four finger metacarpal phalangeal joints (MCP).  He had no 
abnormalities of function in these areas.  He has felt that 
he was losing stamina and had fatigue.  Even so he runs up to 
2 miles a day.  Physically he was in good shape and worked 
regularly.  He has worked in his present position since 
January 2001 and has lost no work due to illness.  He has had 
a lot of consultations and examinations and has missed work 
but that was because he came in for that purpose and not due 
to illness.

The examiner noted that no diagnosis has been arrived at as 
far as can be determined from the records.  The veteran has 
been seen in numerous clinics and examined in numerous 
consultations and all have failed to arrive at a clinical 
diagnosis.  The examiner noted that he could not explain why 
the veteran had begun to have fatigue.  However it did not 
disable him and did not keep him from running and working 
out.   

In March 2004, the Board remanded this case noting that 
although the veteran had undergone various VA examinations in 
November 2002 in connection with the claims, the examiners 
noted the absence of the veteran's claims folder prior to 
examination.   The Board instructed the RO to schedule the 
veteran for new examinations with the claims folders 
available for review by the examiners prior to examination.    

At a December 2004 VA joints examination, the veteran 
complained of pain and stiffness in his joints, primarily in 
his hands.  The hand joints were stiff in the morning lasting 
for about two minutes.  However the hands remain stiff all 
day.  Other joints were involved including his shoulders, 
knees, and ankles.  He has to stretch several times in the 
morning and the stiffness abates.  He denied any flare-ups or 
the use of assistive devices like crutches, canes, braces, or 
corrective shoes.
X-rays of his joints were noted to have been all normal in 
November 2002.  The elbows and shoulders did not bother him 
much.  When he tries to squat he gets a burning sensation in 
his knee caps, although he denied any pain within the knee 
caps.  He had no increased limitation with repetitive use.  

The examiner noted normal ROM of the knees without pain.  
Stability was negative for varus valgus deformity or for 
anterior/posterior cruciate ligament injuries, and McMurray 
test was negative bilaterally.  Shoulder forward flexion and 
abduction was from 0 to 180 degrees with pain from 140 to 180 
degrees in the left side only on flexion.  Internal and 
external rotation was 0 to 90 degrees without pain.  Elbow 
flexion, forearm supination, forearm pronation, wrist 
dorsiflexion, wrist palmar flexion, radial deviation, and 
ulnar deviation were all without pain.  Evaluation of the 
function of the hands was 20 to 30 degrees without 
limitations.  Thumb adduction rotation was preserved in both 
hands.  ROM of the index, long, ring, and little fingers at 
the MCP joints were from 0 to 90 degrees with decreased 
flexion without any limitations.  ROM at the distal 
interphalangeal (DIP) joints was from 0 to 70 degrees without 
any limitations.  The evaluation of the hands as a unit did 
not reveal any gaps between the thumbs and finger when 
adducted.  The diagnoses were chronic strain of both 
shoulders, elbows, knees, and ankles with normal examination; 
chronic sprain of both wrists with some limitation of motion 
to the left wrist; and chronic sprain of the PIP joints and 
the metacarpal phalangeal (MCP) joints of both hands with 
normal examination.

The examiner requested additional x-rays in view of the 
persistent negative radiological evaluations, and these were 
normal.  The examiner noted that the veteran had a negative 
rheumatoid factor.  At the current time the examiner could 
not provide any specific diagnosis for the stiffness.   

A January 2005 rheumatology consultation noted the veteran 
had been worked up in neurology without any etiology 
determined.  He did not have problems completing his daily 
tasks but did report some fatigue. He was generally heathy 
with no long term health problems.  He lifted weights three 
times a week for about twenty minutes with moderate weights.  
He did not do cardio exercises.  He reported pain and 
discomfort initially but he loosens up after a while and 
feels better.  The assessment was that his symptomatology was 
suggestive of chronic pain disorder such as fibromyalgia.  

Criteria/analysis.    Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.

The veteran's undiagnosed illness manifested by multiple 
joint pains has been rated analogously to fibromyalgia (in 
fact, the medical evidence shows it is often diagnosed as 
fibromyalgia), under Diagnostic Code 5025.  A rating under 
this code is warranted for fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.   A 20 percent rating is 
warranted for fibromyalgia which is episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation is 
assigned when there is evidence of fibromyalgia that is 
constant, or nearly so, which is refractory to therapy.  This 
is the maximum rating allowable under this code.  38 C.F.R. § 
4.71a, Code 5025 (2004).

Further, the evidence does not show symptoms of undiagnosed 
illness manifested by multiple joint pains which are not 
contemplated under the current rating, such as would warrant 
a separate rating.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994);  38 C.F.R. § 4.14 (2004).

In this regard, while the veteran complained of constant pain 
in multiple joints including the neck, shoulder, hips, knees 
and ankles, his primary complaint was with his hands.  In the 
VA examinations in September 1995, February 1999, November 
2002, December 2004, and January 2005, the examinations were, 
in essence, normal and did not disclose any limitation of 
motion.  

In the February 1999 VA examination, the veteran noted that 
his hands were painful most of the time while the other 
joints were painful only once in a while. The examiner noted 
good motion of the fingers, and the veteran had no trouble 
manipulating his fingers showing no indication of pain.  In 
the November 2002 VA examination, he again complained of pain 
in all joints, but primarily in the hands.  The veteran's 
hands were stiff and painful and he had decreased grip in his 
right hand.  The impression was chronic sprain of the right 
3rd, 4th, and 5th PIP joint with minimal disability and slight 
progression.  The causes were indeterminate.  At a December 
2004 VA joints examination, the veteran again complained of 
pain and stiffness in his joints primarily in his hands.  

In the September 1995 VA examination, the veteran noted that 
he did not have difficulty moving but only pain.  In the 
February 1999 VA examination, the veteran had full ROM and 
did not indicate any pain on motion of the shoulders, elbows, 
hips, neck, or ankles.  In the November 2002 VA examination, 
the examiner noted that the cause of the myriad peripheral 
arthritic complaints was currently indeterminate.  The 
examiner noted that the veteran ran up to 2 miles a day.  
Physically he was in good shape and worked regularly and has 
lost no work due to illness.  He had been seen in numerous 
clinics and consultations have failed to arrive at a clinical 
diagnosis.   

At the December 2004 VA joints examination, the diagnoses 
were chronic strain of both shoulders, elbows, knees, and 
ankles with a normal examination, chronic sprain of both 
wrists with some limitation of motion to the left wrist, 
chronic sprain of the PIP joints and the MCP joints of both 
hands with normal examination.

A January 2005 rheumatology consultation opined that the 
veteran's symptomatology was suggestive of chronic pain 
disorder such as fibromyalgia.  

A higher rating based on functional impairment is not 
applicable in this case, where the rating is not based on 
limitation of motion, and, moreover, there is no evidence of 
more than episodic exacerbations.  The veteran's primary 
complaints are with hand pain.  He runs, lifts weights, 
exercises, and works at a regular full time job.   There is 
no evidence of constant or near constant symptomatology, or 
that his condition was refractive to therapy.  See C.F.R. §§ 
4.40, 4.45 (2004), DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 36-97; Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (although the Board is required to consider the effect 
of the veteran's pain when making a rating determination, the 
rating schedule does not require a separate rating for pain).

In sum, the veteran's complaints of pain and stiffness in his 
joints primarily in his hands, with some pain in his joints, 
are contemplated by the 20 percent rating currently in 
effect.  He has not demonstrated symptoms, such as limitation 
of motion, which would warrant a separate compensable rating 
under another diagnostic code.  See generally 38 C.F.R. Part 
4 (2004).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


B.  Tinea Pedis with onychomycosis of the feet.
   
Background.   By rating acting in February 1995 service 
connection was granted for bilateral tinea pedis.  A 10 
percent disability rating was assigned to June 1, 1994, the 
day following separation from service.    

In a September 1995 VA examination, the veteran reported a 
very small skin rash on the right side of his face and one 
finger which comes and goes without treatment.  He has 
noticed that his big toenails show a streaking suggestive of 
a fungus infection, and one nail of his hand looks like it 
also had fungus.  The impression was a normal examination.

In a November 2002 VA examination, a VA examiner noted that 
the veteran was currently service connected for dermophtyosis 
with a disability rating of 10 percent.  He had onychomycosis 
in his toenails and was afraid of getting it on his hands.  
The impressions were: dermographism, recurrent onychomycosis 
toenails, and dermophytosis in the toe area and webs, per 
history, now quiescent.

In March 2004 the Board remanded this claim noting that 
although the veteran had undergone various VA examinations in 
connection with this claim, the examiners noted the absence 
of the veteran's claims folder prior to examination.   The 
Board instructed the RO to schedule the veteran for a new 
examination with the claims folders available for review 
prior to examination.  In addition, the new rating criteria 
for evaluating skin disorders were to be considered in the 
examination.    

At a December 2004 VA examination, the examiner noted tinea 
pedis with onychomycosis of his feet.  Symptoms consisted of 
pruritus in the inner and outer margins of the soles of both 
feet.  The veteran did not take any chronic systemic 
medications for this condition, but used over the counter 
fungal spray and rubbing alcohol.  He denied any oozing from 
the skin.  He also complained of marked discoloration of the 
nails of both feet.

On examination of the skin of his feet there was scaling on 
the heels, but no skin breakdown or oozing.  However the 
itching was constant unless relieved by over the counter 
medications.  There was hyperpigmentation and disfiguration 
of the nails which included the big toenails of both feet as 
well as the 2nd, 4th, and 5th toenails of the left foot, and 
the 4th and 5th toenails of the right foot.  The combined area 
exposed for both feet was 5%.  The diagnoses were, 
onychomycosis of the nails with marked disfigurement, and 
tinea pedis with chronic exfoliation and itching but no 
exudation.  The disorder involved less than 1% of the total 
skin surface.

By rating action in April 2005 the RO increased the rating 
for tinea pedis with onychomycosis of the feet from 10 
percent to 30 percent.  The effective date was to June 1, 
1994, the day after separation from service.  

Criteria/analysis.  The veteran states that he warrants a 
rating in excess of 30 percent for his tinea pedis with 
onychomycosis of the feet.  He asserts he has constant 
itching and discomfort.  

The criteria for evaluating skin disorders changed in August 
2002.  Under the former criteria, a 10 percent evaluation was 
warranted if there was exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  A 30 percent 
evaluation was warranted if there was constant exudation or 
itching, extensive lesions, or marked disfigurement.  Finally 
a 50 percent evaluation was warranted if there was 
ulcerations or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptionally 
repugnant.  Id.  

Under the new criteria, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-
month period. Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a rating in excess of 30 percent for tinea pedis 
with onychomycosis of the feet.  

The December 2004 examination revealed scaling on the heels, 
with no skin breakdown, or oozing.  There was 
hyperpigmentation and disfiguration of the nails which 
included the big toenails of both feet.  The combined area 
exposed for both feet was 5%.  The skin involved less than 1% 
of the total skin surface.  The Board finds that such 
symptoms warrant no more than a 30 percent evaluation under 
the former criteria as the veteran has exfoliation, itching, 
and marked disfigurement.  Such symptoms fall under the 30 
percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  

There is no evidence that the veteran had ulcerations or 
extensive exfoliation or crusting, or systemic or nervous 
manifestations or that his feet were exceptionally repugnant 
at the time of the examination or at anytime during the 
appeal period.  Thus, the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  See id.  

Regarding consideration of the amended criteria for 
evaluating skin disorders, the Board finds the new criteria 
unfavorable in rating the veteran's disorder as his tinea 
pedis and onychomycosis of the feet disorder does not rise 
even to his current 30 percent disability rating under the 
new rating criteria.

The veteran is competent to report his symptoms; however, to 
the extent that he stated that his service-connected tinea 
pedis and onychomycosis of the feet is worse than the 30 
percent evaluation contemplates, the medical findings do not 
support his 
contentions.  For the reasons stated above, the preponderance 
of the evidence is against his claim for an evaluation in 
excess of 30 percent for tinea pedis and onychomycosis of the 
feet, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

C.  Extraschedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2004). "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

The evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
as to render impractical the application of the regular 
schedular standards.  The veteran is employed, and exercises 
and runs regularly.  His symptoms of undiagnosed illness 
manifested by multiple joint pains, and tinea pedis with 
onychomycosis have not been shown to interfere with 
employment, more than contemplated by the ratings currently 
in effect.  In fact, the current ratings contemplated the 
pain and symptoms of which the veteran complaints, as well as 
the constant itching and marked disfigurement of his feet; 
that is, the medical evidence does not show he experiences 
any unusual symptoms from his service-connected disorders 
that are not contemplated by the current disability ratings.  
The most recent VA examinations indicated no significant 
limitations resulting from the undiagnosed illness manifested 
by multiple joint pains, or by his tinea pedis with 
onychomycosis. Neither disability has been shown to have 
necessitated hospitalization. Thus, the evidence does not 
show that the veteran's service-connected undiagnosed illness 
manifested by multiple joint pains or tinea pedis with 
onychomycosis presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.


ORDER

A rating in excess of 20 percent for undiagnosed illness 
manifested by multiple joint pains is denied. 

A rating in excess of 30 percent for tinea pedis with 
onychomycosis of the feet is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


